Title: Arthur S. Brockenbrough to Thomas Jefferson, 1 May 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


					
						Dear Sir,
						
							University
							May 1st 1820
						
					
					I have procured you a pint of Oil of our painters, if you have any of the other plans of the Hotels drawn you will oblige by sending them, as it is important the timber should be cut for them as soon as possible, Hotel A on account of the flat roof being so large, will be difficult  for that reason I believe I shall give it to Oldham the others being smaller & consequently less difficult in the management of the roof I intend for Spooner & Perry—Hotel A if placed in a line with the North flank wall of Pav: No 1. will have no dormitory attached to it as there is only 56 feet from the north flank to the alley or cross street runing up to the back of the dormitories,—I wish to see you also before we begin the foundations of the Hotels, as I find if we cut in the bank the depth of Hotel A we shall have a bank 7 feet high & then the cellar to dig out in order to save some labor I propose advancing the buildings a few feet in the street & then throwing the street more to the East I am Sir
					
						respectfully your Obt Sevt
						
							A. S. Brockenbrough
						
					
				